Case 06-31986        Doc 1134      Filed 01/25/19 Entered 01/25/19 11:22:55              Desc Main
                                    Document     Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

In Re:                                         )
         JOSEPH GREGORY JEMSEK                 )       Bankruptcy Case No. 06-31986
                                               )
         JEMSEK CLINIC, P. A.                  )       Bankruptcy Case No. 06-31766
                                               )
                               Debtors.        )       (Jointly Administered)


                  MOTION FOR ORDER IN AID OF CONSUMMATION

        Jemsek Clinic, P.A. (“Clinic”) and Joseph G. Jemsek (“Jemsek”) (collectively “the Debtors”),
through counsel, file this Motion for Order in Aid of Consummation (the “Motion”). The Motion seeks
an Order which allows the Debtors to file a Final Report and Accounting (“Final Report”) which
references the financial information of record in the cases, rather than providing exact amount of the
disbursements in each category. Debtor’s counsel anticipates that an unreasonable amount of time will
be required to review, compile and file an accurate Final Report Final Report with precise disbursement
information. In support of the Motion, the Debtors show:

       1.       The Jemsek Clinic filed its voluntary petition on October 25, 2006, and Joseph Jemsek
(“Jemsek”) filed his voluntary petition on November 20, 2006.

       2.    On March 8, 2018, the Court entered its Findings of Fact, Conclusions of Law, and
Order Confirming Second Amended Joint Plan of Reorganization.

      3.     The Second Amended Joint Plan of Reorganization (the “Plan”) has been substantially
consummated. The Plan substantively consolidated the Debtors.

        4.      Due to the consolidation, the Final Report would need to include information
concerning disbursements since 2006 for both Jemsek individually and the Jemsek Clinic. Undersigned
counsel became counsel of record only recently, and does not have access to most of the requested
information, other than by referring to what is of record. To the extent that the necessary information
is not of record, counsel would be required to obtain the information from the Debtors or from prior
counsel for the Debtors. Either of these alternatives would likely be time prohibitive in these cases.

        5.      Counsel suspects that a number of the records needed to prepare the Final Report
accurately have been destroyed. Most of the activity and payments to the professionals was from 2006
to 2013 (approximately). There was no trustee, attorney for trustee or creditors committee, so there
won’t be any amounts shown in those categories. The calculation of fees and expenses paid to
Professionals and “other professionals”, is likely to be very problematic. These payments to
professionals go back to 2006. Professionals in the Jemsek Clinic case (based only on counsel’s review
of the docket) include Hamilton Moon Stephens Steele & Martin, PLLC, Michael Ruggio, Alan Fisher
Auction and Appraisal, Market Impact Associates, Beck Lindsey & Dyer, LLP, Ronald W. Lamberth
and Cherry Bekaert & Holland, LLC and Mullen Holland & Cooper P.A. from the 10.25.06 filing date.
Professionals and “other professionals” involved for the Debtor in the Jemsek individual case (based
Case 06-31986         Doc 1134       Filed 01/25/19 Entered 01/25/19 11:22:55               Desc Main
                                      Document     Page 2 of 3


only on my review of the docket) includes myself, Grier, Furr & Crisp, P. A., Mullen Holland & Cooper
P.A., Michael Ruggio, Polsinelli Shalton Flanigan Suelthaus PC, James A. Wilson, Ronald W. Lamberth
and Cherry Bekaert & Holland, LLC, Robert O. Beck, III and Beck Lindsey & Dryer, LLP, Douglas
Jeffrey and The Fullerton Law Group, LLP, Polsinelli Shughart successor to Shalton Flanigan Suelthaus,
PC, Susan R. Green as Special Counsel for the Debtor, Huron Consulting Services, LLC, Samuel Shor,
MD, FACP, Expert for Debtor, Phil Hurd and Berkeley Research Group, LLC, Stuart Sobel and
Siegfried, Rivera, Hyman, Lerner De La Torre, Mars & Sobel, PA, Robert D. Lyerly Jr. and Nexsen
Pruet, LLC, and Polsinelli PC.

        6.       Several large secured creditors were granted relief from stay early in the cases, and the
collateral of such creditors was sold. The amounts paid for the collateral would ordinarily be included
as a payment to a secured creditor. To accurately fill out information pertaining to disbursements to
these secured creditors, counsel would have to obtain foreclosure and sales reports which are more than
12 years old.

         7.     The Debtors request that the Court enter an Order allowing them to file a “Final
Report” which does not provide actual numbers, but which references a sworn document executed by
Jemsek and attached to the Final Report stating that “the records required to accurately show actual
disbursements to secured creditors, professionals, administrative and priority claimants in these cases
are, for the most part, not available. The best evidence of payments to professionals are shown on the
bankruptcy dockets. The Debtors do not make any representation as to what was actually paid.”

       WHEREFORE, the Debtors pray that the Court enter an Order granting them the relief
requested herein.

        This 25th day of January, 2019.


                                                         THE HENDERSON LAW FIRM


                                                              /s/ James Henderson
                                                         James H. Henderson
                                                         State Bar No. 13536
                                                         1120 Greenwood Cliff
                                                         Charlotte NC 28204
                                                         Telephone: 704.333.3444
                                                         Facsimile: 704.333.5003
                                                         Email: henderson@title11.com
Case 06-31986            Doc 1134         Filed 01/25/19 Entered 01/25/19 11:22:55                          Desc Main
                                           Document     Page 3 of 3


                                  UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION

In Re:                                                     )
         JOSEPH GREGORY JEMSEK                             )       Bankruptcy Case No. 06-31986
                                                           )
         JEMSEK CLINIC, P. A.                              )       Bankruptcy Case No. 06-31766
                                                           )
                                     Debtors.              )       (Jointly Administered)


                                                NOTICE OF HEARING

         Joseph Grgory Jemsek has filed an filed a Motion for Order in Aid of Consummation with        the court.
        YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult with one.)

         If you do not want the Court to allow the relief sought in the motion or objection, or if you want the Court to
consider your views on the Motion or Objection, then on or before January 28, 2019, you or your attorney may:

1)       File with the Court a written response (an answer, explaining your position) at:
                                             United States Bankruptcy Court
                                           Western District of North Carolina
                                                    Charlotte Division
                                                  401 West Trade Street
                                                   Charlotte NC 28202

         If you mail your response to the Court for filing, you must mail it early enough so that the Court will receive it
         on or before the date stated above.

2)       If you file a response, you must mail a copy to
                    James H. Henderson                                      Bankruptcy Administrator
                    1201 Harding Place                                      402 West Trade Street Suite 200
                    Charlotte, NC 28204-2826                                Charlotte NC 28202

3)       A hearing will be held on January 29, 2019 at 9:30 a.m., United States Bankruptcy Court, Charles R. Jonas
Federal Building, 401 West Trade Street, Courtroom 1-4, Charlotte, North Carolina.

         All interested parties may attend and be heard. (If you do not oppose this Motion/Objection, you do
         not have to attend).

If you or your attorney do not take these steps, the Court may decide that you do not oppose the relief sought
in the motion or objection and may enter an order granting that relief.

Dated:     January 25, 2019.                               THE HENDERSON LAW FIRM

                                                            /s/ James H. Henderson
                                                           James H. Henderson
                                                           State Bar No. 13536
                                                           1120 Greenwood Cliff
                                                           Charlotte, N.C. 28204-2826
                                                           Telephone:        704.333.3444
                                                           Facsimile:        704.333.5003
